DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 5/16/2022.
Claims 1-21 and 23 are allowed.

Response to Arguments
Applicant’s arguments, see Pages 8-9, filed "Applicant further stated, at paragraph 56, that "[d]ue to the number of parameters (in some cases the number of parameters can exceed 20), and the number of positions on the part where each parameter is to be measured, the functions determined by the computer system 9 are high order functions, and determining whether an individual component meets the functions would be prohibitively time consuming if performed manually", with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 of Claims 1 and 11 has been withdrawn. 

Applicant’s arguments, see Pages 10-11, filed "Claims 1 and 11 are amended to define each of the parameters as being measured, rather than at least one", with respect to rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 1-21 and 23 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 11.

Johnson et al. (US20170323274A1) discloses a method of providing a recommendation for optimizing operations of a set of industrial assets is disclosed. Digital twins of the set of industrial assets are generated. The digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets over a time period. The states are estimated based on an application of simulations using cumulative damage models. The cumulative damage models model the effects of exogenous factors on the operation of the set of industrial assets over the time period. The digital twins are analyzed with respect to simulated operating performances to determine an optimized control of operations of the industrial assets. The optimized control of operations is calculated to jointly and severally to increase the specified operating performance criteria in time present and future of the industrial assets or decrease an economic risk associated with the operation of the industrial assets, within a specified probability. The recommendation is presented In a user interface for use in optimizing the operation of the industrial assets or automatically changing operating setpoints pertaining to the industrial assets.

	Mollmann et al. (US20080027686A1) discloses A method of ordering blades in a rotatable machine that includes a plurality of blades that extend radially outwardly from a rotor is provided. The method includes receiving at least one geometric parameter measurement of each blade in a row of blades, determining a maximum difference of at least one of the received geometric parameter measurements between adjacent blades in the row of blades, determining a vector sum of at least one of the received geometric parameter measurements, determining a plurality of moment weight vector sums of the rotor, and determining, using a computer, a sequence map of each blade using the maximum difference of the at least one geometric parameter measurement between adjacent blades in the row of blades, the vector sum of the at least one received geometric parameter measurement, and the plurality of moment weight vector sums.

	Cella et al. (US20210157312A1) discloses A platform for updating one or more properties of one or more digital twins including receiving a request for one or more digital twins; retrieving the one or more digital twins required to fulfill the request from a digital twin datastore; retrieving one or more dynamic models corresponding to one or more properties that are depicted in the one or more digital twins indicated by the request; selecting data sources from a set of available data sources based on the one or more inputs of the one or more dynamic models; obtaining data from selected data sources; determining one or more outputs using the retrieved data as one or more inputs to the one or more dynamic models; and updating the one or more properties of the one or more digital twins based on the one or more outputs of the one or more dynamic models.

	The features of “training a maintenance schedule module via receiving a set of measured parameters for each gas turbine engine component in a set of single route gas turbine engine components, the set of measured parameters includes each of chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668